Citation Nr: 0313638	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  00-24 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for left eye disability.








ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk




INTRODUCTION

The veteran served on active military duty from January 1952 
to March 1956.

Procedural History 

In an unappealed November 1984 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan denied the veteran's claim of service connection for 
left eye disability and that rating decision became final.  
38 U.S.C.A. § 7105(c).  In June 2000, the veteran petitioned 
the RO to reopen the claim.  In adjudicating the claim in 
July 2000, the RO determined that the veteran had not 
submitted new and material evidence to reopen the claim.  The 
veteran then appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  In a June 2001 decision, the 
Board found new and material evidence to reopen the claim and 
remanded the matter to the RO for further procedural and 
evidentiary development.  As the development requested by the 
Board has been completed, no further action by the RO is 
necessary to comply with the Board's remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

After completing the above development, the RO readjudicated 
the claim on the merits and denied the claim.  The RO 
notified the veteran of its decision in the September 2002 
supplemental statement of the case.  Because of the adverse 
determination by the RO, the matter is again before the Board 
for appellate review.  The Board will consider all the 
evidence of record in deciding the claim on the merits. 

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
Section 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence, is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In a June 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim for service connection. He was also 
notified that VA would obtain any VA and non-VA medical 
records he identified and that, if necessary to decide the 
claim, VA would provide a medical examination or obtain a 
medical opinion.  He was specifically informed that he could 
submit records from private health-care providers or he could 
sign a release, which would authorize VA to obtain them, and 
that VA would obtain records from other Federal agencies.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As for the notice in the June 2001 letter, requesting the 
submission of information or evidence in less than one year, 
in May 2003, in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit held that a response 
period less that the statutory one-year period in the context 
of the duty to notify under the VCAA is invalid because it is 
contrary to 38 U.S.C.A. § 5103(b).  Where as here, however, 
it is factually shown that the veteran has had more than one 
year to submit evidence before the claim was readjudicated in 
September 2002 and since the defect does not affect the 
merits of the issue or substantive right, the veteran has not 
been prejudiced by the notice issued prior to Disabled Am. 
Veterans, supra. 

Section 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  After the June 2001 notice, there is 
no additional evidence identified by the veteran that has not 
been obtained.  

For these reasons, the Board concludes that duty to notify 
and duty to the assist provisions of the VCAA have been 
complied with. 


FINDING OF FACT

1.  There is no competent medical evidence of record that the 
veteran currently has left eye disability due to amblyopia. 

2.  There is no competent medical evidence of record that 
post-service left eye cataract, macular degeneration, and 
pseudophakia are related to an injury suffered or disease 
contracted in service.


CONCLUSION OF LAW

Left eye disability, including amblyopia by history, 
cataract, macular degeneration and pseudophakia, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that in military service, during 
training, he fell down and injured his left eye, resulting in 
loss of vision and pain.  

Factual Background 

The service records show that, during his first enlistment 
from January 1952 to December 1953, the veteran was awarded 
the Korean Service Medal and he served overseas for 29 days.  
After replacement processing in Japan, he arrived in Korea  
on November 12, 1952.  On November 20, 1952, he was 
physically disqualified for combat duty because he had a 
physical profile containing a grade 3 or 4.  He was 
transferred to Japan until the end of November, when he 
departed for the United States. 

Although most of the veteran's service medical records were 
destroyed by fire in 1973 while stored at the National 
Personnel Records Center, some records do exist.  The 
available records show that, on examination in December 1953, 
at the end of his first enlistment, left eye distant vision 
was 20/400.  Severe, left eye ambylopia with a permanent 
physical profile of E-3, not corrected with glasses, was 
noted by history.  The service medical records for the second 
period of enlistment include the report of examination prior 
to separation from service in March 1956.  The report 
discloses that left eye distant vision was 20/20.  The 
physical profile was E-1. 

In his original application, filed in 1984, for VA disability 
compensation, claiming a left eye disability, the veteran 
indicated that he had not been treated since service.  In his 
2000 application to reopen, the veteran indicated treatment 
by VA only. 

After service, the veteran's eye complaints were first 
documented by VA in December 1996.  At the time, the veteran 
complained of progressive, painless loss of vision in each 
eye of a few years duration.  He denied a history of ocular 
disease, including amblyopia, symptoms, or trauma.  The 
pertinent findings were changes in the lens of each eye.  The 
diagnosis was cataract of the right eye.  In March 1999, left 
eye cataract was diagnosed.  Left eye pseudophakia was noted 
as of March 1999.  Age-related macular degeneration in the 
left eye was found in December 1999. 

In its June 2001 remand, the Board requested an eye 
examination and asked the examiner for an opinion as to 
whether any current left eye disability was related to 
service, including the in-service finding of amblyopia. 

In response to the Board's remand, a VA eye examination was 
conducted in February 2002 and the examiner reported that he 
had reviewed the claims folder.   The examiner noted a 
history obtained from the veteran of left eye trauma in 
service in 1952 due to a fall, resulting in decreased vision 
since then and no improvement after cataract surgery.   The 
examiner stated that the eye examination revealed age-related 
macular degeneration unrelated to service and bilateral 
pseudophakia. He found no evidence of retinal or macular 
scars associated to the trauma described by the veteran.  As 
for the history of amblyopia due to trauma, the examiner 
found no physicals signs of an optic nerve defect.

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Basically, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  38 C.F.R. § 3.303(a).  

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

Analysis 

Amblyopia 

The service medical records show that amblyopia was noted in 
service in 1953 at the end of the veteran's first period of 
enlistment, when distant vision was 20/400 and he had a 
physical profile of E-3, signifying a visual defect.  The 
records also show that, on separation examination in 1956, 
distant vision was 20/20 and his physical profile was E-1, 
signifying a high level of medical fitness.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457-8 (1992) (describing the 
physical profile classification system). 

After service, there is no medical evidence that the veteran 
currently has any left eye disability due to amblyopia.  
While the VA examiner acknowledged that amblyopia may be due 
to trauma, he found no evidence of optic nerve damage or 
retinal or macular scars associated with the trauma described 
by the veteran. 

In the absence of medical evidence of current left eye 
disability related to amblyopia that was present in service, 
the evidence does not establish the first element necessary 
to prevail on the merits of a claim for service connection.  
Rather the evidence strongly suggests that the amblyopia 
noted in service improved without residual disability. 

As for the second element, medical evidence of in-service 
incurrence, the record clearly shows that amblyopia was 
present in service.  However, the second element is not 
dispositive of the claim because entitlement to service 
connection requires evidence of current disability due to the 
condition noted in service that is not shown. 

As a current left eye disability due to amblyopia is not 
shown, the Board need not reach the merits of the third 
element, that is, a nexus between the claimed in-service 
condition and any current left eye disability because such a 
relationship is predicated on the factual presence of a 
current disability.  

After review of all the evidence of record and for the 
reasons articulated, the Board concludes that the benefit-of-
the-doubt rule does not apply because the preponderance of 
the evidence is against the claim of service connection for a 
left eye disability attributable to amblyopia. 

Left Eye Cataract, Macular Degeneration and Pseudophakia

While the evidence establishes current left eye disability, 
namely, left eye cataract, macular degeneration and 
pseudophakia, there is no medical evidence that any of these 
left eye conditions were present in service.  Moreover, there 
is no medical evidence that either left eye cataract or left 
eye pseudophakia is related to service by history, complaint, 
clinical finding, medical diagnosis or medical opinion.  And 
left eye macular degeneration is age-related and not related 
to service or any incident in service as evidenced by the VA 
examiner's opinion. 

After review of all the evidence of record and since two of 
three elements have not been established in order prevail on 
the merits for the foregoing reasons, the Board concludes 
that the benefit-of-the-doubt does not apply because the 
preponderance of the evidence is against the claim of service 
connection for left eye disability, namely, cataract, macular 
degeneration and pseudophakia. 


ORDER

Service connection for left eye disability is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

